              Case 3:20-cv-00189-JAD-WGC Document 7 Filed 06/04/20 Page 1 of 3



 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 ANTHONY BROOKS,                                            Case No. 3:20-cv-00189-JAD-WGC

 5                        Plaintiff
                v.
 6                                                                     Order Dismissing
   DIRECTOR - NEVADA DEPARTMENT OF                                     and Closing Case
 7 CORRECTIONS, et al.,

 8                        Defendants

 9
              Plaintiff Anthony Brooks brings this civil-rights lawsuit to redress constitutional
10
     violations that he claims he suffered while incarcerated at Ely State Prison. On April 28, 2020,
11
     this Court ordered the plaintiff to either pay the $400 filing fee or file a complete in forma
12
     pauperis application by May 28, 20201 That deadline expired without an application or payment
13
     of the filing fee.
14
              District courts have the inherent power to control their dockets and “[i]n the exercise of
15
     that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.2 A
16
     court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
17
     court order, or failure to comply with local rules.3 In determining whether to dismiss an action
18

19   1
         ECF No. 6.
20   2
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     3
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
              Case 3:20-cv-00189-JAD-WGC Document 7 Filed 06/04/20 Page 2 of 3



 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives.4

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action.5 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement,6 and that warning was given here.7 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

15 based on the plaintiff’s failure to file a complete application to proceed in forma pauperis or pay

16 the filing fee as ordered. The Clerk of Court is directed to ENTER JUDGMENT accordingly

17 and CLOSE THIS CASE. No other documents may be filed in this now-closed case.

18

19

20

21   4
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22   5
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     7
         ECF No. 6.

                                                         2
          Case 3:20-cv-00189-JAD-WGC Document 7 Filed 06/04/20 Page 3 of 3



 1         If Anthony Brooks wishes to pursue his claims, he must file a complaint in a new case,

 2 and he must either pay the $400 filing fee or file a complete in forma pauperis application in that

 3 new case.

 4         Dated: June 4, 2020

 5                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
